DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Claims 1-7 are pending before the Office for review.
(2)
Specification
The use of the term SOLARONIX ®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
(3)
Claim Objections
Claim 1 is objected to because of the following informalities:  “wherein the composition comprising of” is grammatically incorrect.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the numerals in the chemical formula defining lithium bis(trifluoromethylsulphonyl)imide should be formatted to be subscript.  Appropriate correction is required.
2 is objected to because of the following informalities:  the numerals in the chemical formula defining lithium bis(trifluoromethylsulphonyl)imide should be formatted to be subscript.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the numerals in the chemical formula defining lithium bis(trifluoromethylsulphonyl)imide should be formatted to be subscript.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the “2” in “TiO2” should be formatted to be subscript.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “deposited above first layer” should be “deposited above the first layer”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “glass-“ in lines 8 and 12 should be “glass”.  Appropriate correction is required.
(4)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
There are many factors to consider when determining whether a disclosure does not satisfy the enablement requirement and whether under experimentation is necessary.  The factors include, but are not limited to:
(A)	The breadth of the claims;
The claimed invention and the specification contain similar language regarding the solar cell and the power conversion efficiency and open circuit photovoltage value.  Accordingly, there is parity between the specification and the claimed invention.
(B)	The nature of the invention;
The claimed invention is directed toward a solar cell comprising a ferroelectric discotic liquid crystal electrolyte.
(C)	The state of the prior art;
The closest prior art is to Rama et al., Liquid Crystals, 2015, Vol. 42, No. 12, Pgs. 1815-1822 teaches a solar cell with electrolyte meeting the requirements of the claimed invention and having a photoelectric conversion efficiency of 0.45% and an open circuit voltage of 0.95 V.  Abstract.  
(D)	The level of one of ordinary skill;
The level of one ordinarily skilled in the art is an individual having experience with photoelectric conversion devices, such as dye-sensitized solar cells.
(E)	The level of predictability in the art;
The predictability in the art is unclear.  Although solar cells are generally known, the art is typically unable to design a solar cell having a specific photoelectric conversion efficiency and 
(F)	The amount of direction provided by the inventor;
The inventor has provided no direction regarding the design of a solar cell having he specific photoelectric conversion efficiency and open circuit photovoltage value.
(G)	The existence of working examples; and
The specification, as noted above, contains no working examples of the specific parameters of a solar cell having the recited properties.
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	A complete analysis of the above-identified factors leads to a finding the claimed invention is not enabled.  The disclosure contains no guidance and/or explanation for how to obtain a solar cell having the specifically claimed properties.  Therefore, claims 6 and 7 are not enabled.  Examiner also notes for the record correcting the dependency of claims 6 and 7 to claim 5 from claim 4 would not overcome this rejection.
(5)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4 requires the ferroelectric property be obtained “in the absence of [LiFTSI] salt additive due to formation of weak hydrogen bonding…between HAT6 discotic and tert-butyl pyridine molecules.”  It’s unclear what this feature of the claimed invention requires because the composition appears to both require and not require LiFTSI.  If LiFTSI is required to be present, it’s unclear how it is excluded from interaction.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 6 and 7 are rejected due to their dependency on claim 4.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 requires “Solaronix D(sp) paste….”  It’s not clear how this feature of the claimed invention should be interpreted.  Is the specific brand required or is any titania suitable?
Claim 5 recites the limitation "the inorganic sensitizer strained titania" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6 recites the limitation "The solar cell" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "The solar cell" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claims are indefinite because their scope is unascertainable to one ordinarily skilled in the art.  Applicant can amend claims 6 and 7 to depend from claim 5 to correct the antecedent basis.
(6)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rama et al., Liquid Crystals, 2015, Vol. 42, No. 12, Pgs. 1815-1822.
With respect to claims 1 and 4, Examiner notes the statement “for improving power conversion efficiency of a ferroelectric solar cell” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the electrolyte.  Any electrolyte meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Rama teaches an electrolyte composition comprising HAT6, t-bPy and LiFTSI.  Page 1816, Sec. 2 Experimental and Table 1.

Finally, regarding the ferroelectric properties, the composition meets the requirements of the claimed invention, meaning the ferroelectric properties are present and obtained in the recited manner.  Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).
With respect to claim 5, Rama further teaches a hybrid discotic liquid crystal solar cell comprising a first layer of n-type inorganic semiconductor deposited on conductive FTO on a glass plate, wherein the inorganic n-type semiconductor includes SOLARONIX ® D(sp) paste with a particle size of 20nm and nano-crystalline titania; a second thin layer of light absorbing inorganic sensitizer deposited above the first layer, wherein the inorganic sensitizer strained titania FTO glass plate is the photoanode, a third layer of discotic liquid crystal electrolyte applied between the photoanode and a photocathode, wherein the photocathode comprises reflective Pt deposited on an FTO on glass plate.  Page 1816, Sec. 2 Experimental and Table 1.
Finally, regarding the ferroelectric properties, the composition meets the requirements of the claimed invention, meaning the ferroelectric properties are present and obtained in the recited manner.  Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the 
(7)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rama et al., Liquid Crystals, 2015, Vol. 42, No. 12, Pgs. 1815-1822.
With respect to claim 2, although Rama is explicitly silent as to the specific proportions of the HAT6, LiFTSI and t-bPy, it would have been obvious to one ordinarily skilled in the art at a time before the effective an amount of electrolyte could be produced that includes at least the specifically claimed amounts.  Specifically, the claimed invention is not limited to those amounts and would be satisfied so long as at least the amounts are present, meaning if a large enough quantity of the electrolyte is produced, such as for making multiple test cells, the claimed invention is satisfied.  Examiner further notes the claimed invention does not fix the specific amounts relative to one another.
(8)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rama et al., Liquid Crystals, 2015, Vol. 42, No. 12, Pgs. 1815-1822 in view of Kang et al. (U.S. Publication No. 2009/0056795).
With respect to claim 3, Rama teaches the electrolyte is iodine free but is silent as to whether it is volatile solvent free.
However, Kang, which deals with electrolytes for dye-sensitized solar cells, teaches several non-volatile solvents that are effective for an electrolyte for a dye-sensitized solar cell.  Paragraph 59.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Rama with Kang is the simple 
(9)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759